      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
UNITED STATES OF AMERICA,           :
                                    :              20-cr-346 (JSR)
                -v-                 :
                                    :
OWEN WATSON,                        :              MEMORANDUM
                                    :
        Defendant.                  :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     Defendant Owen Watson, who is charged in a single-count

indictment with possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2, moves for

suppression of physical evidence seized and statements obtained

from him during the encounter with the police that led to his

arrest. Dkt. No. 15. In a bottom-line order dated January 26, 2021,

the Court denied the motion. Dkt. No. 20. This Memorandum explains

the reasons for that ruling.

                               Background

     The basic facts, which are set forth in Watson’s declaration,

the uncontested parts of the Government’s complaint, and the body

camera footage that the Court viewed, are largely undisputed for

the purposes of this motion.

     On May 7, 2020, at 2:45 p.m., Watson was leaving a convenience

store in the Bronx. In one hand, he held an unlit cigar containing

marijuana; in the other, he held a clear, plastic, disposable drink
       Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 2 of 20



cup with a straw. Around his waist, he wore an “opaque, bright

blue fanny pack with a red zipper,” containing a “.40 caliber

firearm.” Declaration of Owen Watson (“Watson Decl.”), Dkt. No.

16, ¶¶ 3, 4.

      Driving past Watson in an unmarked van were three police

officers from the New York City Police Department. Complaint

(“Compl.”), Dkt. No. 1, ¶ 5(a). From the van, the officers observed

Watson holding what they believed was a marijuana cigar. Id. ¶

5(b). The van came to a stop outside the convenience store. Watson

Decl. ¶ 4. The officers, who were clearly identifiable as law

enforcement, exited the van, approached Watson, and told him to

“stop.” Id. Watson complied and put his hands up. Id.

      The officers “surrounded” Watson and began to question him.

Id.   ¶ 7.    They    “observed    a   heavy-looking   L-shaped      object”   in

Watson’s fanny pack, which they suspected was a firearm. Compl.

¶ 5(b). One of the officers reached to feel the fanny pack, and

believed that he felt a firearm. Id. ¶ 5(d). After Watson took a

step back, the other officers grabbed him and placed him under

arrest. Watson Decl. ¶ 7. One of the officers removed the fanny

pack from Watson’s waist and removed the gun. Id.

      On     July    9,   2020,   Watson   was   charged   in   a   single-count

indictment with possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 2. Dkt. No. 7.


                                        -2-
         Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 3 of 20



On September 30, 2020, he filed the instant motion, claiming that

the firearm was seized in violation of the Fourth Amendment. Dkt.

No. 15.1 In the Government’s response, it represented that it did

not believe an evidentiary hearing was necessary because “every

fact necessary to decide this motion is clear.” Gov. Mem. at 2

n.1. After reviewing the papers, however, the Court determined

that it would be appropriate to hold an evidentiary hearing and

did so on January 22, 2021. The Court’s findings of fact, which

fill in the gaps to the basic story set out above, are set forth

below.

                                  Discussion

     Watson argues that his Fourth Amendment rights were violated

in four ways. He contends: (1) that the officers lacked reasonable

suspicion to initially stop him; (2) that, even if the officers

had reasonable suspicion to stop him, they lacked probable cause

to execute what was a de facto arrest; (3) that the officers lacked

reasonable suspicion to frisk him; and (4) that, even if they had

reasonable suspicion to frisk him, the officers were not permitted


1    Watson also moves to suppress any and all statements elicited
from him by law enforcement on the day of the arrest. The
Government represents, however, that it does “not intend to
introduce any statements he made during that time at trial.”
Memorandum of Law of the United States of America in Opposition to
Defendant Owen Watson’s Motion to Suppress (“Gov. Mem.”), Dkt. No.
18, at 2. That prong of Watson’s motion is therefore denied as
moot.

                                      -3-
      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 4 of 20



to search the fanny pack absent a warrant. Affirmation of Patrick

Joyce, Esq. (“Joyce Affirm.”), Dkt. No. 17. The Government responds

that the marijuana cigar gave the officers reasonable suspicion to

stop Watson; that the initial stop did not amount to a de facto

arrest; that the “L-shaped bulge” in Watson’s fanny pack gave the

officers reasonable suspicion to frisk him; and that the officers

were permitted to search the fanny pack pursuant to the plain feel

doctrine. Gov. Mem. 8-15.2

I.   Whether the Officers had Reasonable Suspicion to Stop and
     Frisk Watson

     The stop-and-frisk regime is governed by a two-step analysis

laid out in Terry v. Ohio, 392 U.S. 1 (1968).3 The first prong

governs the propriety of the initial investigatory seizure and the

second prong governs the propriety of any subsequent frisk. Under

the first prong, an officer may stop an individual if she has

“reasonable   suspicion”   to   believe   that   criminal   activity   has




2    The Government also argues that the seizure of the firearm
complied with the Fourth Amendment because the marijuana cigar
gave the officers probable cause to arrest Watson and to conduct
a search incident to that arrest. Gov. Mem. 4-7. Because, for the
reasons discussed below, the Government’s “reasonable suspicion”
theory resolves the motion in the Government’s favor, the Court
does not address the Government’s “probable cause” theory of the
interaction.

3    Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                   -4-
       Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 5 of 20



occurred or is about to occur. Id. at 30-31. Under the second

prong, an officer may frisk a lawfully stopped individual if she

has reasonable suspicion that the person “is armed and presently

dangerous to the officer or to others.” Id. at 24. These analyses

are   distinct; the    satisfaction of     one   prong   cannot   serve   as

justification for the other. Cf. Arizona v. Johnson, 555 U.S. 323,

326 (2009) (setting forth the two-step analysis).

      A. Whether the Officers had Reasonable Suspicion to Stop
         Watson

      The Court “must determine first when Watson was stopped, and

hence ‘seized’ for purposes of the Fourth Amendment, and second

whether reasonable suspicion existed at that point.” Dancy v.

McGinley, 843 F.3d 93, 109 (2d Cir. 2016).

           1. When was Watson Stopped for Fourth Amendment
              Purposes?

      Not every interaction with law enforcement triggers Terry’s

two-step regime. Cf. United States v. Tehrani, 49 F.3d 54, 58 (2d

Cir. 1995) (distinguishing between consensual encounters and Terry

stops). A Terry stop, or a “seizure,” occurs only when, “in view

of all of the circumstances surrounding the incident, a reasonable

person would have believed that he was not free to leave.” United

States v. Mendenhall, 446 U.S. 544, 554 (1980). “Circumstances

that might indicate a seizure include the threatening presence of

several officers, the display of a weapon by an officer, some


                                    -5-
      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 6 of 20



physical touching of the person of the citizen, or the use of

language or tone of voice indicating that compliance with the

officer’s request might be compelled.” Simon v. City of New York,

893 F.3d 83, 99 (2d Cir. 2018). This “reasonable person standard

presupposes an innocent person.” United States v. Springer, 946

F.2d 1012, 1017 (2d Cir. 1991).

     Watson   suggests   that   he   was   seized   from   the   moment   the

“officers screeched to a stop in front of [him].” Watson Decl.

¶ 9. The Court disagrees. At that point, the officers had not yet

addressed Watson, let alone ordered him to comply with any request.

Indeed, since Watson had no way of knowing then whether the

officers even intended to speak with him, a reasonable person would

not have believed that he was not free to leave.

     Instead, the Court holds that Watson was seized when the

officers directed him to “stop.” A reasonable, innocent person in

Watson’s position would not believe that he was free to disregard

the order of three approaching uniformed police officers. Indeed,

a reasonable person would believe that “compliance with [the

officers’] request[] [was] required.” Florida v. Bostick, 501 U.S.

429, 435 (1991).4


4    Watson suggests that the Court should apply a more granular
test and ask whether “a reasonable and cognizant, young Black man
in 2020” would believe that he was free to go. See Joyce Affirm.


                                     -6-
      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 7 of 20



          2. Whether Reasonable Suspicion Existed When the
             Officers Seized Watson

     The Court must determine whether -- at the moment the officers

directed Watson to “stop” -- they had reasonable suspicion that

Watson either had committed a crime or was about to do so.

Reasonable suspicion to make a stop under the first Terry prong

“requires more than a hunch. Rather, it demands specific and

articulable facts which, taken together with rational inferences

from those facts, provide detaining officers with a particularized

and objective basis for suspecting wrongdoing.” United States v.

Bailey, 743 F.3d 322, 332 (2d Cir. 2014). While the “standard is

not high,” id. -- indeed, it requires “considerably less than proof

of wrongdoing by a preponderance of the evidence,” Navarette v.

California, 572 U.S. 393, 397 (2014) -- a court still “cannot

merely defer to police officers’ judgment in assessing reasonable

suspicion, [but rather] must view the totality of the circumstances

through the eyes of a reasonable and cautious police officer on

the scene.” Bailey, 743 F.3d at 332.

     The Government contends that the officers had reasonable

suspicion to stop Watson for possession of marijuana in violation

of New York Penal Law § 221.05. Because possession of marijuana is



¶ 9. Even assuming arguendo that Watson’s proposed standard
complied with Mendenhall, the Court’s conclusion regarding when
Watson was seized would not change.

                                   -7-
        Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 8 of 20



illegal in the State of New York, reasonable suspicion of marijuana

possession can form the basis of a valid stop. See, e.g., United

States v. Bignon, 813 Fed. App’x 34, 35-36 (2d Cir. 2020).

       Watson does not dispute that possession of marijuana could in

theory provide a basis for a Terry stop. Instead, Watson contends

that the officers did not have reasonable suspicion that Watson

possessed marijuana at the moment the officers initiated the Terry

stop. He attempts to distinguish Bignon. In that case, the Second

Circuit held that an officer had probable cause (and, a fortiori,

reasonable     suspicion)    for    believing    the   defendant’s       cigar

contained marijuana. It explained that

       [g]iving due weight to [the officer’s] extensive history
       of enforcing New York’s marijuana laws, a reasonably
       prudent person could believe that [the defendant] was
       smoking marijuana based on [1] the color and nature of
       the smoke, [2] the distinctive way in which [the
       defendant] was holding the cigarette, [3] the odor of
       marijuana in the air, and [4] [the defendant’s] reaction
       to the officers’ approach (i.e., discarding his
       cigarette and walking in the opposite direction).

Id. at 37. Here, by contrast, Watson argues, his cigar was unlit

and therefore emitted “no smoke or smell,” there is no evidence

that   the   officers   observed    Watson   holding   the   cigar   in   any

“distinctive way,” and Watson’s response to the officers’ approach

was one of compliance not evasion. See Memorandum of Law in Reply

to the Government’s Motion to in [sic] Opposition to Defendant

Owen Watson’s Motion to Suppress (“Reply”), Dkt. No. 19, at 3.


                                     -8-
          Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 9 of 20



Watson      argues,      in   other   words,    that    the    officers     lacked

“articulable facts . . . show[ing] the cigar in Watson’s hand

contained marijuana.” Id.

         This inquiry is muddled by the fact that the initial record

before the Court was not dispositive as to where, exactly, the

officers were -- and thus what, precisely, they observed -- when

they directed Watson to stop. The bare-boned Complaint is of little

use. It alleges that, as the officers drove by in their van, they

“observed [Watson] standing outside and holding what appeared to

be   a    marijuana   cigarette,”     “exited    their    vehicle,    approached

Watson,” “observed a heavy-looking L-shaped object in a fanny pack

that Watson was wearing,” “reached to feel the object through the

fanny     pack,”   and    then    “arrested    Watson    for   Possession    of   a

Firearm.” Compl. ¶¶ 5(b)-(d). It is anyone’s guess how, in this

sequence of events, the officers first started to reasonably

suspect     that   the    cigar   contained    marijuana.      The   body   camera

footage, too, is useless since the footage begins after the Terry

stop had been initiated.5 And Watson’s declaration, which the

Government has agreed to accept as true for the purposes of this




5    The defense takes note of, but does not seek any specific
relief with respect to, the fact that the body camera footage only
begins after the stop and, even then, does not record sound for
roughly thirty seconds.


                                        -9-
        Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 10 of 20



motion, see Gov. Mem. at 2, is also unclear as to this question.

The     declaration   simply    states:       “Upon   exiting   the   van,    the

[officers] rushed at me. They yelled at me to ‘stop’.” Watson Decl.

¶ 4.

       It is for this reason that, notwithstanding the Government’s

assumption that “every fact necessary to decide this motion is

clear,” Gov. Mem. at 2 n.1, the Court convened an evidentiary

hearing. As the Court explained, the need for the evidentiary

hearing “related entirely . . . to the circumstances surrounding

the initial stop.” Tr. 21:6-9.

       At the evidentiary hearing, the Government called two of the

three    arresting    officers:      Officers    Jorge   Rodriguez    and    Edwin

Garcia.6    In   addition,     the    Court     admitted   various    exhibits,

including videotaped footage from body cameras worn by the officers

involved in the incident.7 The Court finds that the officers

testified credibly and, based on their testimony and the exhibits

admitted into evidence, makes the following findings of fact.


6    The third officer, Officer Jose Leon, was available to
testify, but neither party called him to do so. See Tr. 51:25-
52:9.

7    The body camera footage of Officer Rodriguez was admitted at
the hearing as Government Exhibit 3, see Tr. 8:11, and the body
camera footage of Officer Garcia was admitted as Government Exhibit
5, see Tr. 48:1. The body camera footage was also submitted to the
Court as Exhibit 1 to Dkt. No. 17, but it is not available through
the public docket.

                                       -10-
        Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 11 of 20



       On the afternoon of the arrest, Officer Garcia was driving

the van and Officer Rodriguez was in the passenger seat. Tr. 5:2-

3, 26:3-4. The van was moving at “approximately 5 miles per hour”

when the officers saw Watson standing across the street from about

30    feet   away.   Tr.   15:24-25,    50:5-6.   From that   distance,     the

officers believed that Watson was “holding a marijuana cigarette

in his hand.” Tr. 16:8-9, 39:23-40:1. While the officers could not

smell the marijuana from the van, Tr. 35:14-17, they believed that

the cigar contained marijuana from “the way it is wrapped,” Tr.

35:21-36:2, and “packaged,” Tr. 5:22-23-4. See also Tr. 37:7-10

(describing the cigar as a “very sloppy job.”). Unlike tobacco

cigars, which are “a little more tighter [sic] on the top,” the

cigar in Watson’s hand appeared to Officer Rodriguez to be “funnel

shape[d].” Tr. 35:21-36:4. Likewise, Officer Garcia believed the

cigar contained marijuana because “it was too big to be a cigar,”

“it    looked   like   a   wrapped     brown   paper   wrapping   a   marijuana

cigarette inside,” and “it wasn't white to be a cigarette.” Tr.

41:14-22. It was the officers’ belief that the cigar contained

marijuana that led them to exit the van and approach Watson. See

Tr. 35:18-20 (Rodriguez); Tr. 40:8-12 (Garcia).8


8    Both officers also testified that they received training to
identify marijuana, Tr. 12:23-13:3 (Rodriguez); Tr. 44:14-18
(Garcia), and that in their five or six years as police officers,


                                       -11-
      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 12 of 20



      The Court pauses here to note that, if this were the only the

basis for the stop -- an across-the-street glimpse from a moving

vehicle of an odd-looking cigar -- the Court might well have

concluded that the officers lacked reasonable suspicion that the

cigar contained marijuana. But the officers did not seize Watson

immediately upon exiting the van; they seized him, as discussed,

only once they directed him to “stop.” The Court must therefore

consider not only the facts that were known to the officers while

they were in their van, but also the facts that became known to

them after they exited the van but before they seized Watson. 9

      As the officers approached Watson -- and before directing him

to stop -- Officer Garcia started to smell marijuana. Tr. 43:20-

25.   This   testimony   is   corroborated     by   Officer   Rodriguez’s

recollection that, while he does not recall exactly how far he was

from Watson when he ordered him to stop, he was “pretty close.”

Tr. 29:4-5. It is further corroborated by the testimony of Officer




they had observed “hundreds” of individuals smoking marijuana, Tr.
12:18-22 (Rodriguez); Tr. 38:10-11, 44:9-13 (Garcia).
9    This is so even though, as Officer Garcia conceded, the
officers had made the determination to stop Watson before exiting
the van. Tr. 44:3-6. The question is not whether the officers had
reasonable suspicion when they decided to make the stop; it is
whether they had reasonable suspicion when they executed the stop.
Cf. Whren v. United States, 517 U.S. 806, 813 (holding that an
officer’s “[s]ubjective intentions play no role in . . . Fourth
Amendment analysis”).

                                   -12-
      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 13 of 20



Rodriguez   that,   although a    lit   marijuana   cigar    might   emit a

stronger smell, “you can also smell one that is not lit.” Tr.

13:18-21.

      The Court finds that -- at the moment the officers directed

Watson to “stop” -- they had reasonable suspicion to believe that

the cigar contained marijuana. This reasonable suspicion is based

on the fact that, while standing “pretty close” to Watson, the

officers, already suspicious about the shape and wrapping of the

cigar, began to detect the smell of marijuana. 10

      B. Whether, before Frisking Watson, the Terry Stop became a
         de facto arrest.

      While reasonable suspicion can support a Terry stop, it cannot

form the basis of an arrest, which requires nothing less than

probable cause. See Grice v. McVeigh, 873 F.3d 162, 167 (2d Cir.

2017). For that reason, a Terry stop must be “limited to the degree

of   intrusion   necessary   to   confirm   or   dispel     the   reasonable



10   The Court recognizes that the officers here had a less
compelling basis for the stop than the officer in Bignon, who
observed, among other things, the lit cigar’s distinctive plume,
the defendant’s peculiar manner of holding the cigar, and the
defendant’s suspicious reaction upon seeing the officers approach.
813 Fed. App’x at 37. But the Second Circuit in that case held
that the officers had not just reasonable suspicion to conduct a
Terry stop, but probable cause to make an arrest. Reasonable
suspicion, of course, “constitutes a less stringent standard than
probable cause.” United States v. Lifshitz, 369 F.3d 173, 188 (2d
Cir. 2004). While the officers here may have initially lacked
probable cause to arrest Watson for possession of marijuana, they
had reasonable suspicion to conduct the Terry stop on that basis.

                                   -13-
        Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 14 of 20



suspicion that justifies the stop in the first place.” Id. Watson

argues that even if the officers had reasonable suspicion to make

a Terry stop, the stop was so intrusive that it ripened into a de

facto    arrest   before   the   officers   discovered    the   firearm   and

formally arrested him. Joyce Affirm at ¶ 15.

     To determine whether a Terry stop is so intrusive as to ripen

into a de facto arrest, courts look to:

     the amount of force used by police, the need for such
     force, and the extent to which the individual’s freedom
     of movement was restrained, and in particular such
     factors as the number of agents involved, whether the
     target of the stop was suspected of being armed, the
     duration of the stop, and the physical treatment of the
     suspect, including whether or not handcuffs were used.

Grice, 873 F.3d at 167. In support of his argument that he was

subjected to a de facto arrest, Watson points to the following

features of the stop: (1) he “was not permitted to leave”; (2) he

“was yelled at to stop by the [officers] exiting a van and running

up to him”; and (3) “[t]hree agents approached him on the sidewalk

and all three surrounded him.” Joyce Affirm at ¶ 15.

     The Court holds that Watson was not subjected to a de facto

arrest. Indeed, nearly all of the relevant factors cut against

such a finding. The officers did not use force, or even touch

Watson, until they frisked him and found the firearm. Tr. 20:6-9

(“Q: Prior to the time when you grabbed the fanny pack, had you

Officer Leon, or Officer Garcia physically restrained Mr. Watson?


                                     -14-
        Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 15 of 20



A. No.”). Notably, the officers did not handcuff Watson until they

formally arrested him upon discovering the firearm. See Grice, 873

F.3d at 167 (“Handcuffing is ordinarily not incident to a Terry

stop, and tends to show that a stop has ripened into an arrest.”)

And, at most, only a few minutes elapsed between the initial stop

and the frisk. See Tr. 20:13-15 (Officer Rodriguez testifying that

he had been talking to Watson for only 10 seconds before grabbing

the fanny pack). That the Second Circuit has declined to find a de

facto    arrest   in   far   lengthier   and   more   force-filled    police

interactions, see, e.g., Grice, 873 F.3d at 168 (no de facto arrest

where the defendant was handcuffed for 33 minutes), provides more

support still that Watson was not subjected to one here.

     C. Whether, upon stopping Watson, the Officers had Reasonable
        Suspicion to Frisk Him

     That the officers had reasonable suspicion to stop Watson

does not mean that they were necessarily entitled to frisk him. To

justify frisk under the second Terry prong, the officers must have

had reasonable suspicion that Watson was “armed and presently

dangerous.” Terry, 392 U.S. at 30. The Government contends that

the officers had the requisite reasonable suspicion on the basis

of their observation, made during the Terry stop, of the “heavy-

looking L-shaped object” in Watson’s fanny pack, which, based on




                                     -15-
        Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 16 of 20



their    “training    and   experience,”    the   officers   recognized   as

“likely a firearm.” Compl. ¶ 5(c); Tr. 14:14-23.

     Whether a “bulge” is enough to provide reasonable suspicion

that someone is “armed and dangerous” is a fact-driven inquiry. In

Pennsylvania v. Mimms, 434 U.S. 106, 112 (1977), for example, the

Supreme Court held that a “large bulge under [the defendant’s]

sports jacket . . . permitted [an] officer to conclude that [the

defendant] was armed and thus posed a serious and present danger

to the safety of the officer.” But not every “bulge” can justify

a frisk. See, e.g., Floyd v. City of New York, 959 F. Supp. 2d

540, 614 (S.D.N.Y. 2013)(“[T]he outline of a commonly carried

object such as a wallet or cell phone does not justify a . . .

frisk.”); People v. Stevenson, 7 A.D.3d 820, 820 (2d Dep’t 2004)

(finding no justification for a frisk where “[t]he detective did

not indicate that the bulge had the outline of a weapon, and he

was unable to describe it in any further detail”). Where, however,

the “bulge” presents the “classic ‘L-shape’ typical of larger

guns,” courts will typically approve an officer’s investigatory

frisk. See United States v. Price, No. 13–cr–216 (RRM), 2014 WL

558674, at *9 (E.D.N.Y. Feb. 11, 2014) (collecting cases).

     The Court holds that the officers had reasonable suspicion to

frisk Watson. The Court finds that the bulge that the officers

observed in Watson’s fanny pack was not a generic bulge, but a


                                     -16-
      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 17 of 20



“heavy-looking   L-shaped       object.”      Compl.   ¶   5(c);   Tr.   45:13-16

(Officer Rodriguez testifying that, after stopping Watson, he

“noticed the fanny pack around his waist and . . . noted a heavy

object weighing down on him which resembled the outline of a

firearm in it”). This observation entitled the officers to conduct

a Terry frisk of the fanny pack.

      In urging the Court away from this conclusion, Watson relies

on United States v. Weaver, 975 F.3d 94 (2d Cir. 2020). In Weaver,

the   Second   Circuit    explained        that   an   officer’s     reasonable

suspicion that the defendant is “hiding something” cannot support

a frisk unless there are “specific or articulable facts that [the

defendant] was hiding something dangerous.” Id. at 103. For that

reason, the panel held that an officer’s frisk was unconstitutional

where it was supported only by his observation that the defendant,

who was sitting in the passenger seat of a car, “was squirming and

trying to push something down,” since the defendant’s “actions

were equally consistent with the act of secreting drugs or other

nonhazardous contraband.” Id. Watson argues that, like in Weaver,

the officers here lacked an articulable basis to believe that

Watson was hiding something dangerous. Joyce Affirm. ¶ 17.

      Weaver is of little help to Watson. For present purposes,

that case stands for the unremarkable proposition that not all

evasive   movements,     like    not    all    bulges,     provide   reasonable


                                       -17-
      Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 18 of 20



suspicion that a person is armed and dangerous. For the reasons

already discussed, however, the officers’ observation of an L-

shaped bulge gave them reasonable suspicion that Watson was armed

and dangerous, and therefore properly subject to a frisk.

II.   Whether, upon frisking Watson, the Officers Were Entitled to
      Open the Fanny Pack Pursuant to the Plain Feel Doctrine

      Finally,   Watson   argues   that   because   the   officers   gained

complete control of the fanny pack after removing it from Watson’s

body, they were required to obtain a search warrant before opening

it. Joyce Affirm. ¶ 20. The Government responds that the officers

were entitled to open the fanny pack without a warrant under the

so-called “plain feel doctrine.” Gov. Mem. at 6.11




11   The Government also argues that, even if the warrantless
search of the fanny pack were improper, the firearm would still be
admissible under the inevitable discovery doctrine since the
police would have “inevitably discovered the firearm through an
inventory search when they processed Watson after his arrest. Gov.
Mem. at 15. In order for the possibility of an inventory search to
trigger the inevitable discovery doctrine, however, the Court must
find that the evidence would “have been discovered in the course
of a valid inventory search conducted pursuant to standardized,
established procedures. United States v. Mendez, 315 F.3d 132, 138
(2d Cir. 2002) (emphasis added); see also United States v.
Griffith, 47 F.3d 74, 78 (2d Cir. 1995) (“Particularly when closed
containers are involved, the police are required to have an
established policy regarding the containers, so that the inventory
does not become a ruse for a general rummaging in order to discover
incriminating evidence.”). Because the record in this case
contains no information regarding such a policy, the Court will
not reach the issue.

                                   -18-
     Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 19 of 20



     The    plain   feel doctrine,     a variation    on   the    plain    view

doctrine,    provides   that   law     enforcement   officers     may     seize

evidence discovered through the sense of touch during a lawful

Terry frisk. See Minnesota v. Dickerson, 508 U.S. 366, 375 (1993).

“The plain feel doctrine applies to the seizure of objects in

containers as well as objects found on the person of a suspect.”

United States v. Colon, No. 10-cr-498 (RPP), 2011 WL 569874, at

*13 (S.D.N.Y. Feb. 8, 2011) (citing United States v. Ocampo, 650

F.2d 421, 429 (2d Cir. 1981)). By contrast, where the nature of

the object is not immediately apparent by touch, law enforcement

officers are prohibited from “physical manipulation,” such as

“feel[ing] the bag in an exploratory manner.”              Bond v. United

States, 529 U.S. 334, 338-39 (2000). Thus, if, at the moment a

container    is   properly   seized,   the   contraband    is    “perceptible

by . . . touch,” the contraband itself “could be seized as in plain

view.” United States v. Diaz, 577 F.2d 821, 824 (2d Cir. 1978);

see also Ocampo, 650 F.2d at 429 (“Where the contents of a

container are easily discernible by frisking the exterior of a

package . . . it would be a pointless formality to require that

the agents first obtain a warrant . . . .”).

     The Court holds that Officer Rodriguez was entitled to seize

and search the fanny pack pursuant to the plain feel doctrine. The

Complaint alleges that Officer Rodriguez, upon frisking the fanny


                                     -19-
       Case 1:20-cr-00346-JSR Document 21 Filed 02/11/21 Page 20 of 20



pack, “immediately confirmed that it was a firearm.” Compl. ¶ 5(d).

His testimony corroborated the same. For example, he testified

that, upon frisking the fanny back, he “instantly” “felt a very

hard   object   which   [he]   knew    to    be    a   firearm”   based   on   his

“experience with gun arrests” and from the fact that he himself

often carried a weapon. Tr. 17:19-25, 18:3. Accordingly, Officer

Rodriguez   was entitled       to seize      the   fanny   pack (pursuant       to

Dickerson) and search it (pursuant to Ocampo).

                                 Conclusion

       For the foregoing reasons, the Court, by Order dated January

26, 2021, denied Watson’s motion to suppress. Counsel are reminded

that trial in this case will proceed on March 29, 2021 at 9:30

a.m. in Courtroom 14B of the Daniel Patrick Moynihan Courthouse.

       SO ORDERED.

Dated:      New York, NY                           _______________________
            February 11, 2021                      JED S. RAKOFF, U.S.D.J.




                                      -20-
